 184DECISIONSOF NATIONALLABOR RELATIONS BOARDPerri aglass Division,Guardian Industries Corp.andRichard Frey.Case 8-CA-7454April 25, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn November 28, 1973, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief, theRespondent filed cross-exceptions, a brief in supportthereof,and a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard at Toledo, Ohio, September 6 and 7,1973. The original charge was filed by the Charging PartyJanuary 26 and served on the Respondent January 29,1973; an amended charge was filed by the Charging PartyJune 13 and served on the Respondent June 14, 1973. Thecomplaint was issued June 14, 1973. The issue is whether ornot the Respondent discharged employees Thomas A.Crandall, JessieRodriguez,Thomas E. Roberts, andRichard Frey January 18, 1973, because they engaged inprotected concerted activities, in violation of Section8(a)(1) of the Act. For the reasons explained below, Irecommend that the complaint be dismissed.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthebriefs filed by the Respondent and the GeneralCounsel, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW 11.JURISDICTIONThe Respondent is a Delaware corporation engaged atitsplant inMillbury,Ohio, in the manufacture ofautomotive and architecturalglass.The Respondentannually ships finished goods valued in excess of $50,000from its Millbury, Ohio, plant directly to points outside theState of Ohio. The Respondent admits, and I conclude,that it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsThe Respondent's production and maintenance employ-ees at the Millbury plant were covered during the periodinvolvedby a union-security agreement between theRespondent and United Glass and Ceramics Workers ofNorth America, AFL-CIO-CLC, Locals 429 and 144,herein referred to as the Union, effective July 8, 1970, untilJuly 8, 1973. That contract contained the followingprovisions:Art.1.4No Lockout-No Strike. Since adequateprovisions have been made in this Agreement for thesettlement of all disputes that may arise between theparties, it is agreed that, for the duration of thisAgreement, there shall be no lockout on part of theCompany, nor any strike, stoppage, slow down, orother interruption of work by the Union or any of itsmembers.Art.5.1Grievance Procedure. In order to promoteand maintain the proper relationship between theCompany and the Union, all complaints and griev-ances must be handled according to the outlined stepsbelow:There followed a five-step grievance procedure culminat-ing in final and binding arbitration.Posted in the plant were the Respondent's plant rulesunder the heading, "Violators of the followingmajorrulesare subject toimmediatedischarge." Among such postedrules were the following:2.Employees are not to leave their jobs, duringworking hours, without permission from their supervi-sor.8.Refusal to obey managements [sic] instructions.A total of 20 to 30 employees, including all theemployees involved in this case, worked in the prefurnacedepartment on the second shift which began at 3:30 p.m.Michael Braun was plant superintendent of the secondshift.Until January 18, 1973, Kenneth Smith was foremanof the second shift of the prefurnace department. Therewere seven or eight productionlinesin the department.Eachline was engagedin cuttingglass of a different size,IThe facts are undisputed except where indicated.210 NLRB No. 39 PERMAGLASS DIV., GUARDIANINDUSTRIES CORP.and working at most, in the order in which they worked onthe glass,were (1) a cutter, who cut theglass to specifiedsizeand sent it along a conveyer to (2) a breakout man,who broke off rough edges and stacked the glass in a rackfor (3) a grinder, who smoothed the edges. The glass wasthen put througha washer,and inspected by an inspectorwho packed it on a pallet.When Foreman Kenneth Smith was present, he re-mained in theprefurnace department area during theentiresecond shift. He instructed new employees in theduties they were to perform,assigneddepartment employ-ees' work atthe beginning of the shifteachday, and toldthem how to do the work if necessary. Employees dailytook their job problems, such as a breakdowns, to him, andhe told them what was wrong and got it fixed. EmployeesrequestedSmith'spermissionto leave early; when indoubt, Smith referred such requeststo Braun. If Smith wasnot present, the employees reported toBraun.The GeneralCounsel does not dispute, and I find, that ForemanKenneth Smith responsibly directed the work of employ-ees,and that he was a supervisor as defined in Section2(11) of the Act.Although the prefurnace employees were familiar withthe posted plant rules, when their work was momentarilycaught up, they stood or sat by their workstations or leftwithout permission for short periods to visit the restroomor get a soda from the plant cafeteria.On January 17, 1973, Foreman Smith requested ThomasCrandall to work overtime until 2 a.m., to inspecta certainnumber (1,500 or 2,000) of pieces of glass. Crandallcomplied. By I a.m. he had inspected the specified numberof pieces, and, as permitted by Foreman Smith, he cleanedup his work area and went to the cafeteria where he playedcards until the 2 a.m. quitting time.When Crandall and the other employees reported forwork in prefurnace at 3:30 the following afternoon,January 18, 1973, Crandall saw Foreman Smith leaving theplant.Crandall and others asked around why ForemanSmith was leaving, and were informed by other employeesin the cafeteria that Smith had been fired. Shift Superin-tendent Braun had not been involved in Foreman Smith'sdischarge but heard about it when he arrived at the plant at3 p.m. Err-)loyees asked him in passing on the floor thereason for the discharge but he replied he did not know.All employees went to workas usual,assigned to theirduties that day by the first-shift foreman-Crandall ascutter and Jessie Rodriguez as breakout man on D-line,Richard Frey as cutter on B-line, Thomas Roberts andSteve Vermilyea as sweepers, and John Allan Smith asforklift operator.During their 5:30 p.m. 10-minute break that afternoon,practically all the prefurnace employees talked amongthemselves about the fact that Foreman Smith had beendischarged, that the employees did not know why, andwhether the employees should walk out. Crandall claimedto be a friend of Foreman Smith's and that he had lunchwith him once in a while;noneof the other employeesmade such claims. During the 10-mmute break, Crandalland Rodriguez overheard Richard Frey ask Union Steward185WalterDiebertwhat would happenifthe employeeswalked out and Diebert reply that they would be fired andshould keep out of it and notjeopardize their jobs formanagement.Diebert reported this conversation to ShiftSuperintendent Braun.Afterthe 10-minute break,all employees returned towork until the 7:30 p.m. half-hour lunch break. Crandall,Frey, Rodriguez, and John Smith left the plant and hadlunch together. They discussed the possibility of walkingout because of the discharge of Foreman Smith? Every-bodyhaving lunch in the plant cafeteria discussed the samesubject.No decision,or plan,was made,however. As theCrandall group walked back through the plant toward theirwork stations, Crandall testified, "everyone asked if wewere going to talk or what we were going to do." Crandallreplied they did not know. Meanwhile, Furnace Depart-mentLine Foreman John Labriere had toldBraun thattherewas a rumor that someone might stop work overForeman Smith'sdischarge.All employees returned totheir stations at the end of the lunch break and prepared toresume work.The testimony of the General Counsel'switnessesCrandall,Rodriguez,Frey,Roberts, John Smith, andVermilyeais different in essential elements from that of theRespondent'switnesses Superintendent Braun and Fore-man Labriere as to what happened next. My findings as towhat actually happened are based on the testimony of theGeneralCounsel'switnesses.Although their accountsdiffered in some details,theywere in general mutuallycorroborativeand the eventsto which theytestifiedweremore likely to have resulted from the preceding conduct ofemployees described above. Labriere struck me as prone toexaggerate, and both he and Braun appeared to be moreinterested in justifying Braun's actions than in sticking tothe facts. I do not, however, place any reliance onRodriguez' testimony that there was no work for him andCrandall to do when theyreturned from lunch, asRodriguez appeared uncertain on this point and he was notcorroboratedby Crandall.Nor do I rely on Frey'stestimony that there was no work for him to do because adriller and an unidentified employee were engaged in "nohole" workon B-line.This testimony is also uncorroborat-ed, and I cannot reconcile it with the above description ofproduction-line work and employee classifications, whichis based on the testimony of Crandall and Rodriguez whomade no reference to a driller classification nor to suchwork being performed on these production lines.Accordingly, I find that upon arriving at their workstations on D-line, Crandall and Rodriguez put on theirsafety glasses, gloves, cuffs, and aprons. Crandall waslooking around for Braun, and before he had time to cutany glass,he saw Braun emerge from the cafeteria next toBraun's office,about 50feetaway. Crandall called toBraun, "Hey, Mike, come here." Crandall took off hisgloves and cuffs, and said to Rodriguez, who was stationed5 feet from him, "Jessie, come on," and started walking inBraun's direction. Rodriguez took off his equipment, and,without knowing Crandall's intention, accompanied him.Braun, followed by Labriere, turned in their direction, and2 I credit the testimonyof Crandall, Frey,and John Smith,rather thanthat of Jessie Rodriguez that the group did not discuss the subject at lunch. 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe four of them met face to face in the main aisle betweenthe inspection ends of A- and E-lines, some 15 to 20 feetfrom Crandall's and Rodriguez'work stations.John Smith,who had checked to see if there was enoughglass on the skids and ifanyof the bucks at the ends of thelines were full and had climbed on his forklift,which wasparked at the end of A-line,prepared to start the motor,when he heard Crandall call to Braun and observed himwalking toward Braun.Smith got off the forklift, leanedagainst it,and observed events 5 feet away from where thefour met.When Steve Vermilyea returned from lunch, hebegan sweeping at approximately the same spot at the endof A-line.When he observed the four in the main aisle, hetoo leaned against the forklift and watched.ThomasRoberts had begun sweeping at the inspection end of D-line upon returning from lunch 3 or 4 minutes after 8 p.m.He ceased working and,with broom in hand,observed themeeting from a few feet away.Frey had returned to B-line,put his equipment on, and started working.After a minuteor so he heard Crandall's call and saw him and Rodriguezwalking toward Braun.Frey and two other employees fromB-line walked toward them,taking off their glasses andarm guards.Frey observed that although the lines wererunning, no one was working in the prefurnace depart-ment.Only the above-referred-to employees appear tohave been in the immediate vicinity of the confrontationdescribed below.When the four came face to face,Braun asked,"What'sgoing here?"Crandall, in reply,asked Braun,"Why didSmitty get fired?"to which Braun responded,"None ofyour damn business,go back to work."None of theemployees in the immediate vicinity moved.Crandall thensaid to Braun, "I think it is my business."Crandall testifiedthat the reason he made this statement was he felt partly atfault for Foreman Smith's discharge because of shuttingdown early the night before.Braun, however,replied, "Youhave got five seconds to get back to work." At that point,allof the above employees,except Crandall,turned andstarted back to their work.Crandall, however,did not. Heremained where he was and said to Braun,"Answer meone more question." But Braun pointed at Crandall andsaid,"Discharged."Braun then pointed at Rodriguez,Roberts,Frey,and John Smith,one after another,and said"Fired,"four times.After some further argument during which Crandall didmost of the talking,Braun returned to his office by thecafeteria,and all the discharged employees but John Smithprepared to leave the plant.Smith followed Braun into theoffice and asked why he had been fired.Braun repliedbecause Smith was "standing in the group."When Smithsaid he merely had been leaning against his towmotor,Braun rescinded his discharge and Smith returned to work.The others advised Steward Diebert that they had beenfired,and asked him to get their jobs back.He said tothem, "What the hell do you want me to do about it?" andthat he had warned them that this would happen.Diebertthen checked with Braun,who told him that "he gave themall the time in the world to get back to their jobs and theywouldn't go back on their jobs and he fired them."Diebertdid, nevertheless,report the matter to the union presidentwho said he did not think he could do anything, but wouldfind out. Diebert,however,heard nothing more from thepresident about the matter.None of the dischargees filed or attempted to file agrievance over his discharge.B.ConclusionsThe above facts establish,and I find,thatFrey,Crandall,Rodriguez,and Roberts were discharged becausethey left their work stations without permission andinterrupted the work of the furnace department to find out,if they could, from Shift Superintendent Braun, the reasonfor the discharge of their foreman,Kenneth Smith, andafter Superintendent Braun responded that the matter wasnone of their business,refused to comply with his order togo back to work.The Respondent contends,contrary totheGeneral Counsel, that this concerted activity was notprotected by Section 7 of the Act because its objectconcerned the discharge of a supervisor and was inviolation of the collective-bargaining agreement and theplant rules.I agree.Ihave carefully considered the Board cases findingconcerted employee activity relative to the identity of theirsupervisor to be protected3in light of the Board'sadmonition inDobbs Houses, Inc.,"Each case must turn onitsfacts,"and conclude that those cases are factuallydifferent from this case in crucial respects.Thus, ForemanSmith does not seem to have been merely a minorsupervisorwho worked along with the men; on thecontrary,itappears that during his shift he was in chargeof the entire prefurnace department of 20 to 30 men, anddirectly responsible to the shift superintendent of the plant.Although the role of supervisor inherently encompasses theability to affect subordinate employees,the Board hasindicated thatmore than generalized relationship isrequired to bring a case within theDobbs Housesrule.Here,no reason had been advanced for the prefurnaceemployees' concern over why Smith was fired-there wasno mutual concern or cooperative effort to improve wages,hours,or working conditions.In fact,there is nothing toindicate employee dissatisfaction over any other matter.Although Crandall suspected that Smith was dischargedbecause Smith had permitted him to play cards for an hourof his overtime assignment, neither Superintendent Braunnor the employees knew,and there is no evidence,that thatwas, in fact,the reason.In any event, to the extent thatSmith's conduct in this regard might have been a factor, itwould have related solely to the manner in which heperformed his supervisory functions on that occasion.4Nor was this a group of unrepresented employees who"had to speak to for themselves as best they could"5because they had no bargaining representative. On thecontrary,they had a representative who had agreed withtheRespondent that there would be no interruptions of3KelsoMarine,Inc.,Kel StressDivision,199 NLRB 7,Okla-Inn d/b/aenforcementdenied 325 F.2d 531 (C A 5,1963)Inc, Holiday Inn ofHenryetta,198 NLRB No. 68; G.W. MurphyIndustries,4SeeAsia GardenRestaurantofSan Francisco,Inc., 205 NLRB No. 141.Inc.,179 NLRB124,Plasnhte Corporation,153 NLRB 180, enforced asSeeN LRB. v.Washington AlununumCompany,Inc.,370 U.S. 9,modified,375 F 2d 343 (CA. 8, 1967);DobbsHouses,Inc.,135 NLRB885,14(1962). PERMAGLASS DIV., GUARDIANINDUSTRIESCORP.187work and that all complaints would be handled accordingto the grievance procedure. Instead of abiding by thatcommitment, these employees ignored the admonition oftheir bargaining representative, brought the work of theprefurnace to a halt, and sought a confrontation withmanagement.As the Board has stated, "our Act does notaffordprotection to employees acting in concert inderogation of the principal of exclusive representation byabandoning grievance procedures and seeking instead tobargain on their own." 6In addition, it is clear that the employees acted inviolation of reasonable rules which were posted in theplant with which the employees were or should have beenfamiliar.That the Respondent had upon occasion tolerated6United Parcel Service, Inc.,205 NLRB No. 163, In. 2. The GeneralCounsel does not contend,and there is no evidence,that the employees'conduct was intended to or did conform with the grievance procedure.7Accord,Cameron Iron Works, Inc.,194 NLRB 168;Mid-West TimerService, Inc,163 NLRB 810;Terry Poultry Company, The Wood-Hill FoodProducts Company,109 NLRB 1097.absences from work stations for brief periods during whichthere was no work to perform did not estop the Respon-dent fromenforcing its rules when the employees for thefirst time,as the record shows, violated them in circum-stances described herein.?Accordingly,Iconcludethatthe Respondent did notviolate Section 8(axl) of the Act as alleged.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act,Ihereby issue the following recommended:ORDERSThe complaint is dismissed in its entirety.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.